ACCEPTED
                                                                                      01-15-00305-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  6/8/2015 4:42:18 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             NO. 01-15-00305-CV

                   IN THE FIRST COURT OF APPEALS       FILED IN
                                                 1st COURT OF APPEALS
                           HOUSTON, TEXAS            HOUSTON, TEXAS
                                                             6/8/2015 4:42:18 PM
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk

           BACON-TOMSONS, LTD., BRL OIL AND GAS, L.L.C.,
                  AND FERRELL EDWIN MUNSON,
                           Appellants

                                       v.

             CHRISJO ENERGY, INC. AND JACK M. CLINE,
                           Appellees


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 12CV0428


           APPELLANTS’ RESPONSE TO MOTION TO ABATE


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      COME NOW, Appellants Bacon-Tomsons, Ltd., BRL Oil and Gas, L.L.C.,

and Ferrell Edwin Munson (“Appellants”), and file this their Response to Appellee

Chrisjo Energy, Inc. and Jack M. Cline’s Motion to Abate (“Motion to Abate”),

and would show the Court show as follows:

      1.     The Court should DENY Appellees’ Motion to Abate. On March 4,

2015, the trial court judge, Honorable John Ellisor, signed an order granting

Appellees’ [Defendants’] Motion for Directed Verdict (“Order”).

                                       1
      2.     The Order was docketed by the District Clerk on March 10, 2105, as

“Judgment – Final – Directed Verdict (J.N.O.V.) – OCA.” See Exhibit “A”. When

the Order was signed by the trial court judge, it disposed of all parties and claims.

There is a presumption that a judgment signed following a conventional trial on the

merits disposes of all parties and claims and is final. See Vaughn v Drennon, 324

S.W.3d 560-562-63 (Tex. 2010).

      3.     On March 18, 2015, Appellees filed a Motion for Entry of An Award

of Attorney’s Fees and For Entry of Final Judgment in Light of Directed Verdict.”

(“Motion for Attorney’s Fees”).

      4.     As of the date of the filing of this Response, the Court has not ruled

on Appellees’ Motion for Attorney’s Fees.

      5.     Since the Order was a final order, Appellees’ Motion for Attorney’s

Fees was a motion intended to modify the Order as suggested in Appellees’ Motion

to Abate. See Appellees’ Motion to Abate, pg 2, ¶ 5.

      6.     Pursuant to TEX. R. CIV. P.         329b(c), Appellees’ Motion for

Attorney’s Fees was overruled as a matter of law on the seventy-sixth (76) day

after March 4, 2015, or May 18, 2015.

      7.     TEX. R. CIV. P. 329b(c) provides that “[i]n the event an original or

amended motion for new trial or a motion to modify, correct or reform a judgment

is not determined by written order signed within seventy-five days after the



                                         2
judgment was signed, it shall be considered overruled by operation of law on

expiration of that period.”

                                  PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants Bacon-Tomsons,

Ltd., BRL Oil and Gas, L.L.C., and Ferrell Edwin Munson request this Court to

deny Appellee’s Motion to Abate, and for such other relief to which Appellants

may be entitled.

                                   Respectfully submitted,

                                   MURRAY | LOBB, PLLC

                                   By: /s/ Kyle L. Dickson
                                       Kyle L. Dickson
                                       State Bar No. 05841310
                                       700 Gemini, Suite 115
                                       Houston, Texas 77058
                                       Ph:     (281) 488-0630
                                       Fax: (281) 488-2039
                                       Email: kdickson@murray-lobb.com

                                   ATTORNEYS FOR APPELLANTS
                                   BACON-TOMSONS, LTD., BRL OIL AND
                                   GAS, L.L.C., AND FERRELL EDWIN
                                   MUNSON




                                      3
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been forwarded to all parties and/or counsel of record in accordance with the Texas
Rules of Appellate Procedure on day June 8, 2015.

                                      /s/ Kyle L. Dickson
                                      Kyle L. Dickson

Robert E. Booth                      BY FAX TO (409) 877-1635 AND/OR
Mills Shirley L.L.P.                 BY ELECTRONIC SERVICE
2228 Mechanic Street, Suite 400
Galveston, TX 77550
Attorneys for Appellees
Chrisjo Energy, Inc. and Jack M. Cline




                                        4